UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4306


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JORETTA JACKSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cr-00078-MGL-2)


Submitted: February 20, 2020                                      Decided: March 9, 2020


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth A. Franklin-Best, ELIZABETH FRANKLIN-BEST, P.C., Columbia, South
Carolina, for Appellant. Sherri A. Lydon, United States Attorney, T. Dewayne Pearson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Joretta Jackson with corruptly endeavoring to obstruct and impede

the due administration of the internal revenue laws, in violation of 26 U.S.C. § 7212(a)

(2018), by attempting to pass two fraudulent checks to discharge her tax liability. On

appeal, Jackson contends that insufficient evidence supports her convictions and, thus, the

district court erred in denying her motion for judgment of acquittal. We affirm.

       “We review the denial of a motion for judgment of acquittal de novo.” United States

v. Savage, 885 F.3d 212, 219 (4th Cir.), cert. denied, 139 S. Ct. 238 (2018). In assessing

the sufficiency of the evidence, we determine whether there is substantial evidence to

support the conviction when viewed in the light most favorable to the Government. Id.

“Substantial evidence is evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Rodriguez-Soriano, 931 F.3d 281, 286 (4th Cir. 2019) (brackets and

internal quotation marks omitted). In making this determination, we may not resolve

conflicts in the evidence or evaluate witness credibility. Savage, 885 F.3d at 219. “A

defendant who brings a sufficiency challenge bears a heavy burden, as appellate reversal

on grounds of insufficient evidence is confined to cases where the prosecution’s failure is

clear.” Id. (internal quotation marks omitted).

       The Supreme Court recently clarified what the Government must prove to establish

a violation of 26 U.S.C. § 7212(a) in Marinello v. United States, 138 S. Ct. 1101 (2018).

The Court held that the obstructive conduct must relate “to specific interference with

targeted governmental tax-related proceedings, such as a particular investigation or audit.”

                                             2
Id. at 1104. Thus, in order “to secure a conviction . . . the Government must show (among

other things) that there is a nexus between the defendant’s conduct and a particular

administrative proceeding, such as an investigation, an audit, or other targeted

administrative action. That nexus requires a relationship in time, causation, or logic with

the [administrative] proceeding.” Id. at 1109 (internal quotation marks omitted). The

Court cautioned that “routine, day-to-day work carried out in the ordinary course by the

IRS, such as the review of tax returns,” does not count as an administrative proceeding. Id.

at 1110. “In addition to satisfying this nexus requirement, the Government must show that

the proceeding was pending at the time the defendant engaged in the obstructive conduct

or, at the least, was then reasonably foreseeable by the defendant.” Id.

       We conclude that sufficient evidence supports Jackson’s conviction. Here, the IRS

was not simply reviewing Jackson’s tax returns. Instead, it conducted a years-long

investigation in an attempt to ascertain the exact amount Jackson owed after she filed

fraudulent tax returns for 2006 and 2007. Additionally, there was regular communication

between Jackson and the IRS leading up to Jackson’s attempt to discharge her tax liability

through the use of fraudulent checks. Although the IRS informed Jackson in a July 2014

letter that her case was closed, it also warned Jackson that the IRS could reinitiate

proceedings if it determined that Jackson could pay the debt. Moreover, Jackson knew that

there was a particular proceeding pending, as evidenced by her actions to prevent a lien

from being placed on her assets months before she passed the fraudulent checks. And even

if she was unaware specifically there was an investigation, the evidence was sufficient to

allow the jury to conclude that an investigation was reasonably foreseeable. See United

                                             3
States v. Miner, 774 F.3d 336, 346 (6th Cir. 2014) (“Once the defendant knows that the

IRS’s interest in a given taxpayer (…) has been piqued in a manner that is out of the

ordinary, any attempt to corruptly impede the IRS’s inquiries into the taxpayer after that

point is potentially criminal.”).    Moreover, the checks had a direct nexus to the

investigation, as Jackson attempted to pass them to discharge her tax liability.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4